    Case: 1:19-cv-01610 Document #: 61 Filed: 05/13/19 Page 1 of 4 PageID #:335




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CHRISTOPHER MOEHRL, on behalf of    )
himself and all others similarly situated,
                                    )
                                    )
      Plaintiff,                    )
                                    )                 Case No: 1:19-cv-01610
                                    )
v.                                  )                 Judge Andrea R. Wood
                                    )
THE NATIONAL ASSOCIATION OF         )                 Magistrate Judge M. David Weisman
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )
RE/MAX HOLDINGS, INC. and KELLER )
WILLIAMS REALTY, INC.               )
                                    )
      Defendants.                   )
____________________________________)


                  JOINT MOTION FOR LEAVE TO FILE BRIEFS
        IN EXCESS OF 15 PAGES AND FOR ENTRY OF BRIEFING SCHEDULE
              RELATING TO DEFENDANTS’ MOTIONS TO DISMISS

        Pursuant to Local Rule 7.1 and this Court’s direction at the April 25 status hearing in this

matter, the parties move to file briefs in excess of fifteen pages supporting or opposing

Defendants’ motions to dismiss the Complaint in this action. In support of this motion, the

parties state as follows:

        1.      Plaintiff filed his Complaint on March 6. (Dkt. 1.)

        2.      Defendants’ responses to the Complaint are due on May 17. (Dkt. 23). On that

day, Defendants will be filing two motions to dismiss the Complaint.

        3.      Pursuant to Local Rule 7.1, briefs in support of a motion are limited to 15 pages

absent leave of Court.
    Case: 1:19-cv-01610 Document #: 61 Filed: 05/13/19 Page 2 of 4 PageID #:336




       4.      Defendants are striving to minimize duplicative briefing, and will file only two

briefs rather than one per each of the five Defendants. However, the allegations of the

Complaint in this case cannot adequately be addressed in briefs limited to 15 pages.

       5.      Accordingly, Defendants will be filing two separate briefs in support of their

motions to dismiss. Those briefs, and the requested page numbers for each, are as follows:

               a)      The National Association of Realtors® (“NAR”) proposes to file a brief,

                       not to exceed twenty (20) pages, in support of its Motion to Dismiss

                       pursuant to Fed. R. Civ. P. 12(b)(6).

               b)      Defendants Realogy Holdings Corp., HomeServices of America, Inc.,

                       RE/MAX Holdings, Inc., and Keller Williams Realty, Inc. (collectively,

                       “Corporate Defendants”) propose to file a brief, not to exceed twenty-

                       eight (28) pages, in support of their Joint Motion to Dismiss pursuant to

                       Rule 12(b)(6).

       6.      Plaintiff does not oppose the page limits requested above.

       7.      Plaintiff requests leave to file a response to Defendants’ Motions to Dismiss that

may have up to the same number of pages as the total number of pages in the briefs supporting

the Motion to Dismiss. Defendants do not oppose that request. Subject to the Court’s approval,

the parties have agreed that Plaintiffs may file their response on or before June 21, 2019.

       8.      Defendants understand that Plaintiff will not object to the filing of reply briefs in

support of the Motions to Dismiss that do not exceed, in total, one half of the pages to which

Plaintiff is entitled under paragraph 7 above. Subject to the Court’s approval, the parties have

agreed that Defendants may file their replies on or before July 26, 2019.




                                                -2-
    Case: 1:19-cv-01610 Document #: 61 Filed: 05/13/19 Page 3 of 4 PageID #:337




       For the foregoing reasons, Defendants respectfully request leave of this Court to file the

briefs in support of their Motions to Dismiss the Complaint as set forth above.



 Dated: May 13, 2019                              Respectfully submitted,




                                                  /s/ Paula W. Render
                                                  Paula W. Render
                                                  Erin L. Shencopp
                                                  Eddie Hasdoo
                                                  JONES DAY
                                                  77 West Wacker Drive, Suite 3500
                                                  Chicago, IL 60601-1692
                                                  Telephone:    (312) 269-1555
                                                  Facsimile:    (312) 782-8585
                                                  prender@jonesday.com


                                                  Counsel for Defendant RE/MAX Holdings,
                                                  Inc.




                                               -3-
    Case: 1:19-cv-01610 Document #: 61 Filed: 05/13/19 Page 4 of 4 PageID #:338




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I electronically filed the foregoing using the

CM/ECF system, which will electronically send notice to counsel for all parties that have

appeared in this case.


                                             /s/ Eddie Hasdoo
                                             Counsel for Defendant RE/MAX Holdings, Inc.
